For good cause shown, plaintiff's Motion for Reconsideration and Amendment is ALLOWED and the Opinion and Award of May 29, 1998 is HEREBY AMENDED by an additional Finding of Fact 22 which reads as follows:
22.  As a result of his compensable injury by accident, plaintiff is in need of vocational rehabilitation assistance in order to be properly trained for a sedentary job.
IT IS FURTHER ORDERED THAT Conclusion of Law Number 6 shall read as follows:
6.   Plaintiff is entitled to have defendant provide medical treatment which is reasonably required as a result of the compensable injury by accident. The approved treatment includes vocational rehabilitation assistance, but does not include the requested orthotic device or shoes.  Plaintiff is entitled to select an orthopaedic surgeon of his choice.  N.C. Gen. Stat. § 97-25.
IT IS FURTHER ORDERED that Award Paragraph Number 2 shall read as follows:
2.   Defendants shall pay for plaintiff's ongoing medical care including vocational rehabilitation assistance.
This the ___ day of July 1998.
                                  S/ ________________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
CONCURRING:
S/ ______________________ BERNADINE S. BALLANCE COMMISSIONER
S/ ______________________ RENÉE C. RIGGSBEE COMMISSIONER